DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive or moot in view of the indication of allowable subject matter in light of Applicant’s claim amendments as detailed below.
Original claim 1 recites “wherein an atomic radius of a material of the second gate layer is smaller than gaps among atoms of a material of the first gate layer” and the Examiner stated in the previous office action that Applicant’s specification does not go into detail into what specific values are used for the atomic radius (e.g. empirical, calculated, or van der Waals) or what is meant by “gaps among the atoms” (e.g. nearest neighbor distance within a crystal structure, or twice the covalent radius), although Applicant gives the example of titanium (Ti) for the material of the first gate layer and aluminum (Al) for the material of the second gate layer.  One having ordinary skill in the art would recognize that the atomic radius of a gate metal (e.g. aluminum r=125pm, titanium r=140pm) is smaller than the distance or gaps between atoms (e.g. aluminum covalent distance [single bond] = 118 pm yielding a distance between atoms of approximately 2x118 pm = 236 pm, titanium covalent distance [single bond] = 136 pm yielding a distance between atoms of approximately 2x136pm = 272 pm).
Applicant argues in response on page 8-9 that “the gaps between two adjacent atoms are the empty space between two adjacent atoms (nuclear with electron cloud)” which is not persuasive as a layer of gate material does not have additional spaces between adjacent atoms.  For example, Applicant teaches a first gate layer 205 which may be titanium (Ti), but one having ordinary skill in the art would recognize (or look up in Wikipedia, https://en.wikipedia.org/wiki/Titanium) that titanium (Ti) forms a hexagonal close-packed (hcp) crystal structure: 

    PNG
    media_image1.png
    338
    342
    media_image1.png
    Greyscale

Therefore, the when atoms from the second gate layer 207 which may be aluminum pass through the first gate layer 205 they must pass through the hcp lattice of titanium which does not include additional spaces between atoms, see e.g. Examiner’s annotated figure below:

    PNG
    media_image2.png
    705
    914
    media_image2.png
    Greyscale

	Therefore, Applicant’s arguments against Jun in view of the cited Wikipedia page are not persuasive.  Furthermore, Applicant’s interpretation of claim language does not negate the Examiner’s valid but different interpretation of claim language.  Since Applicant’s possible interpretation for the claim language was not submitted as an amendment to the claim and since claims are interpreted under the doctrine of broadest reasonable interpretation (BRI) consistent with the specification, MPEP 2111, consequently the Examiner’s interpretation of the claim is maintained and the rejection from the previous office action is mirrored below and updated to address Applicant’s newly added claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,9,28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,880,023 to Jun, “Jun”, as evidenced by Wikipedia’s Atomic radii of the elements, and in view of U.S. Patent Number 6,376,369 B1 to Doan, “Doan”, and U.S. Patent Application Publication Number 2013/0323919 A1 to Teo et al., “Teo”.
Regarding claim 1, Jun discloses a method for fabricating a semiconductor structure (column 3 line 38 to column 4 line 65), comprising:
providing (prior to FIG. 2A) a base substrate (1) having an opening (7);
forming (FIG. 2A) a first conductive layer (8) in the opening, wherein the first conductive layer closes a top of the opening and includes a void (9);
forming (FIG. 2B) a second conductive portion (12) on the first conductive layer, and
performing (FIG. 2C) an annealing process to cause the atoms of the material of the second conductive region to pass through the first gate layer to fill the void.
Although Jun fails to expressly state wherein an atomic radius of a material of the second conductive portion is smaller than gaps among atoms of a material of the first conductive portion, Jun teaches wherein the material of the first conductive layer is aluminum or an aluminum alloy (column 2 lines 45-51) and wherein the second conductive portion may be aluminum with an impurity (column 3 line 38 to column 4 line 62) and Wikipedia’s Atomic radii of the elements (data page) evidences wherein the atomic radius of aluminum is 125 pm and the gaps between aluminum atoms in a covalent bond roughly 2x118pm = 236pm.
Although Jun teaches a second conductive portion (12) on the first conductive layer (8), Jun fails to clearly teach wherein the second conductive portion (12) is a separate layer from the first conductive layer (8).
Doan teaches a similar void-filling method (Abstract) including a first conductive layer (116) and a second conductive layer (118) which is separate (column 6 lines 14-38) from the first conductive layer (116).
Jun by using a separate layer as the lower melting point material as taught by Doan in order to form the first conductive material without damaging an underlying barrier layer or the like (Doan column 4 line 65 to column 5 line 4) and/or in order to be able to adjust the pressure for forming the first and/or second conductive layers thereby achieving improve gap-fill characteristics (Doan column 5 lines 5-12, column 6 lines 39-59) and/or in order to select different materials in order to achieve a desired alloy composition (Doan column 5 lines 13-27, column 7 lines 17-21).
Jun fails to clearly teach wherein the first and second conductive layers are specifically first and second gate layers, i.e. wherein the metal layers are used as a gate.
Teo teaches (e.g. FIG. 1B, FIG. 4D) forming a first conductive gate layer (135, ¶ [0028]) and filling a void (140’, ¶ [0034]) with a second gate conductive layer (FIG. 4E layer 142, ¶ [0043]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of reducing voids in Jun in view of Doan to a gate structure as exemplified by Teo since Teo teaches that voids are undesirable in gate electrodes as they may alter the resulting electrical performance such as the work function of the gates (Teo Abstract, ¶ [0030],[0036],[0043],[0047],[0057]).
Examiner’s Note: Applicant’s specification does not go into detail into what specific values are used for the atomic radius (e.g. empirical, calculated, or van der Waals) or what is meant by “gaps among the atoms” (e.g. nearest neighbor distance within a crystal structure, or twice the covalent radius), although Applicant gives the example of titanium (Ti) for the material of the first gate layer and aluminum (Al) for the material of the second gate layer.  One having ordinary skill in the art would recognize that the atomic radius of a gate metal (e.g. aluminum r=125pm, titanium r=140pm) is smaller than the distance or gaps between atoms (e.g. aluminum covalent distance [single bond] = 118 pm 

Regarding claim 2, although Jun in view of Doan and Teo yields the method according to claim 1, Jun and Doan and Teo fail to expressly anticipate wherein: a ratio between a product of a thickness of the first gate layer and an aspect ratio of the opening and a depth of the opening is in a range of approximately 15%-40%.
However, Jun teaches filling high aspect ratio trenches (column 1 lines 23-34) and Doan teaches filling high aspect ratio trenches (Abstract, column 1 lines 60-54, column 2 lines 18-31) and Teo teaches wherein the void may be formed depending upon the aspect ratio (¶ [0028],[0034],[0043]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Jun in view of Toan and Teo with the selection of parameters within the ratio as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness of the gate layers and aspect ratio determine the resulting gate size and therefore gate characteristics such as transistor threshold voltage making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 9, Jun in view of Doan and Teo yields the method according to claim 1, and Teo further teaches before forming the first gate layer, further comprising:

forming a work function layer (126 or 127, ¶ [0027],[0033]) on the gate dielectric layer; and 
forming a barrier structure (not pictured, but described as “barrier sub-layer” on top of gate dielectric in ¶ [0026],[0040] on (i.e. contacting) the work function layer.
Examiner’s Note: the term “on” is interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as “contacting” and not necessarily “above” or “over”, although the prior art generally teaches the use of barrier layers, e.g. Doan layer 114, Yao layer 14.

Regarding claim 28, Jun in view of Doan and Teo yields the method according to claim 1, and Jun in view of Doan and Teo further yields wherein the void is filled only with the material of the second gate layer (since Doan teaches forming the second metal alloy 118 of a higher melting point alloy, or alternately since forming an alloy Al-Cu on top of a layer of Al and annealing to fill a void in Al necessarily fills the void with Al-Cu). 

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Doan and Teo as applied to claim 2 above, and further in view of U.S. Patent Number 5,911,113 to Yao et al., “Yao”.
Regarding claim 3, although Jun in view of Doan and Teo yields the method according to claim 2, Jun, and Doan, and Teo fail to clearly teach wherein: the aspect ratio of the opening is in a range of approximately 3:1 to 1:1.
Yao teaches filling high aspect ratio trenches with aluminum (Abstract) including selecting suitable processing methods when the aspect ratio equals one (i.e. 1:1) or up to 4 (i.e. 4:1) (column 3 lines 49-65).
Jun in view of Doan and Teo with selecting the aspect ratio within the range of one to three as suggested by Yao in order to desirably fill narrow, high aspect openings (Yao Abstract) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the aspect ratio determines the shape of the resulting gate structure and suitability for different applications (e.g. high aspect ratio openings for finfets, memory devices) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 4, although Jun in view of Doan and Teo and Yao yields the method according to claim 2, Jun and Doan and Teo fail to clearly anticipate wherein the thickness of the first gate layer is in a range of approximately 60 Å -150 Å.
Yao teaches wherein a thickness of a first conductive layer (16) may be at least 60 Å (column 3 lines 31-65).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Jun in view of Doan and Teo and Yao with the thickness of the first gate layer within the claimed range as suggested by Yao in order to achieve a desired minimum thickness at the bottom of the opening thereby allowing for suitable aluminum deposition without excess TiAl3 formation (Yao column 3 lines 31-39) and/or achieve sufficient smoothness and density (Yao column 3 lines 40-43) and since it has been held that “where the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness of the first gate conductor is determined by the dimensions of the hole and determines the dimensions of the gate making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Regarding claim 5, although Jun in view of Doan and Teo and Yao yields the method according to claim 4, Jun fails to clearly anticipate with sufficient specificity for anticipation wherein a temperature of the annealing process is in a range of approximately 350°C-450°C.
However, Jun further teaches wherein: a temperature of the annealing process is in a range of roughly 350°C-450°C (400°C-600°C column 4 lines 51-56) and Doan teaches wherein a temperature of the annealing process is in a range of approximately 350°C-450°C (e.g. 300°C-600°C, column 5 lines 28-34, or 400°C to 440 °C, column 6 lines 35-38).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Jun in view of Doan and Teo and Yao with the temperature within the claimed range as suggested by Jun and Doan since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the temperature is determined by the selection of materials having different melting temperatures making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 

	Regarding claim 6, although Jun in view of Doan and Teo and Yao yields the method according to claim 4, Jun fails to clearly anticipate wherein the first gate layer is made of titanium; and the second gate layer is made of aluminum.	
	However, Yao teaches wherein a first conductive layer (16) is made of titanium and a second conductive layer (22) is made of aluminum (Abstract, column 2 line 66 to column 4 line 43).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Jun in view of Doan and Teo and Yao with titanium as the first gate layer and aluminum as the second gate layer since titanium acts as a good wetting layer for aluminum deposition (Yao column 2 line 66 to column 4 line 22) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Doan and Teo as applied to claim 2 above, and further in view of U.S. Patent Application Publication Number 2018/0151372 A1 to Sie et al., “Sie”.
Regarding claim 10, Jun in view of Doan and Teo yields the method according to claim 9, and Teo further teaches wherein:
the gate dielectric layer (120) is made of a high-K dielectric material (¶ [0026]);
the work function layer (127) is made of titanium nitride (¶ [0032]) when the semiconductor structure is a PMOS transistor;

Teo fails to anticipate with sufficient specificity wherein the thickness of the work function layer is in the range of approximately 30Å-50 Å.
However, Teo teaches wherein the thickness of the work function layer may be between about 10 to 100 Angstroms (¶ [0027]) or 10 to 200 Angstroms (¶ [0032]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Jun in view of Doan and Teo with the thickness of the work function layer within the claimed range as suggested by Teo since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness of the work function layer determines and is determined by the size of the resulting gate which determines the electrical properties of the transistor such as the threshold voltage making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Jun, Doan, and Teo fail to clearly teach wherein a thickness of the gate dielectric layer is in a range of approximately 16 Å -22 Å.
Sie teaches wherein the thickness of a gate dielectric layer is a range of approximately 10 to 50 Angstroms (¶ [0024]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Jun in view of Doan and Teo with the thickness of the gate dielectric within the claimed range as suggested by Sie since it has been held that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness of the gate dielectric determines the gate-channel capacitance and therefore the threshold voltage of the transistor making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Doan and Teo as applied to claim 2 above, and further in view of U.S. Patent Number 8,940,635 B1 to Chi et al., “Chi”.
Regarding claim 11, although Jun in view of Doan and Teo yields the method according to claim 9, Teo fails to clearly anticipate wherein a thickness of the barrier structure is in a range of approximately 60 Å -100 Å.
Chi teaches wherein a barrier layer (140) may have a thickness between 20 Angstroms to 200 Angstroms (column 3 lines 50-52).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Jun in view of Doan and Teo with the thickness of the barrier layer within the claimed range as suggested by Chi in order to provide suitable diffusing barrier characteristics (Chi column 3 lines 41-52) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Allowable Subject Matter
Claims 7,8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12,21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although prior art teaches the subject matter of claim 1 as detailed above, prior art fails to additionally teach forming a fate dielectric layer at a bottom of the opening, forming a work function layer on the gate dielectric layer, forming a barrier structure on the work function layer, wherein the barrier structure includes a first barrier layer on at top surface of the work function layer and a second barrier layer on the first barrier layer, the first barrier layer is made of tantalum nitride, the second barrier layer is made of titanium nitride,  together with the rest of the limitations of amended claim 12 as claimed.  Claims 21-27 are allowable in virtue of depending upon and including all of the limitations of allowable claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891